Citation Nr: 0122259	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-22 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 until his 
retirement in August 1997.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision by the Baltimore, Maryland RO that granted an 
increased (20 percent) rating for the veteran's service-
connected low back disability. 

The Board notes that in a November 1999 VA Form 9, the 
veteran requested a hearing before the Board in Washington, 
DC.  The veteran was scheduled for this hearing in March 
2001; however, he failed to report to the hearing and 
subsequently requested that the hearing be rescheduled.  In 
June 2001, the Board granted the veteran's motion to 
reschedule and the hearing was rescheduled for August 2001.  
The veteran canceled this hearing and has not requested that 
the hearing be rescheduled.  As such, the veteran's request 
for a hearing will be considered withdrawn and the Board will 
proceed with its review on the present record.  See 38 C.F.R. 
§ 20.702 (2000).

The Board also notes that in a VA Form 9 received by the RO 
in November 1999, the veteran raised additional issues, to 
include entitlement to increased ratings for shoulder, ankle 
and knee disabilities.  Since these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.


REMAND

The veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.  The 
Board notes that the medical evidence of record contains 
references to increased pain in the veteran's low back.  For 
example, during an April 1999 VA neurological examination, 
the veteran complained that he was unable to lift more than 
ten pounds, sit more than five or ten minutes, or stand more 
than three minutes.  In an October 1999 Notice of 
Disagreement, the veteran stated that he was "on three 
different pain medications" for his service-connected low 
back disability.  He further stated that he was "finding it 
extremely painful to attend classes and sit in the chair in 
the classroom."

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected joints or musculature.  In such instances, the 
provisions of 38 C.F.R. § 4.40 (2000) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.  More specifically, in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) specifically 
pointed out that an examination of musculoskeletal disability 
done for rating purposes must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  Id.

The veteran's representative has argued, and the Board 
agrees, that the most recent (May 1999) VA orthopedic 
examination report does not adequately portray the extent of 
functional disability due to pain in accordance with the 
directives of the Court in DeLuca.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must be conducted so 
as to portray adequately not only the identifiable anatomical 
damage, but also the functional loss experienced by the 
veteran.  As noted above, the Court specifically pointed out 
that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca 
specifically requires that the medical examiner should be 
asked to determine whether there is any weakened movement, 
excess fatigability, or incoordination attributable to the 
service-connected disabilities; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or ankylosis.  Additionally, 
the medical examiner should be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups.  This determination should also, if 
feasible, be portrayed in terms of the degree of additional 
range of motion loss or ankylosis.

Although further delay is regrettable, additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  Prior to 
the examination, any additional relevant medical records 
should be obtained.  The veteran is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

In addition, the Board notes that the issue of entitlement to 
an extraschedular rating has been raised by the record.  
While the RO has considered this issue previously, it should 
again be addressed following the receipt of additional 
evidence.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his service-connected low 
back disability since 1999.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
medical records concerned with treatment 
of the veteran since 1999.  All records 
obtained should be associated with the 
claims file.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claim.

2.  Thereafter, the veteran should be 
scheduled for a special VA orthopedic 
examination for the purpose of 
determining the current severity of his 
service-connected low back disability.  
The claims file and a copy of this Remand 
must be made available to the examiner 
for review prior to the examination.

The examiner should conduct all indicated 
special tests and studies, to include x-
ray examinations and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
examiner should fully describe any pain, 
weakened movement, excess fatigability 
and incoordination present.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss or ankylosis due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claim on the 
basis of all evidence of record and all 
applicable law and regulations, to 
include 38 C.F.R. § 3.655, if applicable.  
In addition, the RO's attention is 
directed to the issue of whether referral 
for consideration of an extraschedular 
rating is appropriate under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  

If the decision remains adverse to the 
veteran, the RO should provide the 
veteran with a supplemental statement of 
the case and the applicable time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


